DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable by JP H02-112450 (cited on IDS, herein forward D1).
D1 teaches:
(claim 1)	An image forming apparatus comprising: 
a transfer belt (7) having an outer surface on which an image is transferred; 
a transferring unit including a transfer cylinder (1) having a transfer area that sandwiches a recording medium (6) with the outer surface of the transfer belt to transfer the image from the outer surface of the transfer belt to the recording medium, and a pair of first rotating bodies (2) disposed on both axial end sides of the transfer cylinder; 
a pair of circulating members (3) each being wound around the first rotating body and being circulated by rotation of the first rotating bodies; and 
a holding unit (9) attached to the circulating members, the holding unit configured to hold the recording medium, transport the recording medium with circulation of the circulating members, and pass the recording medium through the transfer area.
(claim 2)	An image forming apparatus according to claim 1, wherein outer diameters of the first rotating bodies are smaller than an outer diameter of the transfer cylinder (see FIG.3).
D1 does not tech the construed transfer belt (ink sheet 7 ) being annular.  However, such a shape is considered a matter of design choice that would have been obvious to a person skilled 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, as applied to claims 1 and 2,  above, and further in view of US 2005/0111889 to Cormier et al..
	Regarding claims 3 and 9, D1 teaches an image forming apparatus according to claims 1 and 2 above but is silent about layers of the transfer cylinder.  Cormier et al. disclose an electrostatographic roller (100) including an outer sleeve member (OSM 151) removably mounted around a  sleeve supporting member (120)  [0048].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the platen 1 of D1 to comprise: a base member; and a surface layer wound around an outer circumference of the base member to be replaceable with respect to the base member for at least the purpose of enabling reuse of apparatus components, thus reducing waste. 

Allowable Subject Matter
Claims 4-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the identified prior art does not teach or render obvious an image forming apparatus comprising a fixing unit comprising: a pair of second rotating bodies disposed on both axial end sides of the pressure roller, wherein the circulating members are further wound around the second rotating bodies and are configured to circulate by rotation of the second rotating bodies, and the holding unit is configured to transport the recording medium by circulation of the circulating member and pass the recording medium through the fixing area, in combination .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852